Citation Nr: 0632670	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-42 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
February 1966 rating decision that assigned an initial 
noncompensable rating for post-operative residuals of a right 
inguinal hernia.  

2.  Whether the reduction of a 10 percent rating for post-
operative residuals of a right inguinal hernia to a 
noncompensable rating effective January 1, 1972 was the 
product of CUE in rating decisions dated in October 1971 and 
November 1971.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
carcinoma of the larynx. 

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
carcinoma of the lip.  

5.  Entitlement to service connection for basal cell 
carcinoma of the right ear.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to June 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in August 2006.  In a letter 
dated in September 2006, the veteran received notice that his 
motion to advance his appeal on the Board's docket has been 
granted.  The Board will now proceed with consideration of 
the appeal.  

In its March 2005 rating decision and in its October 2005 
statement of the case, the RO framed the issue concerning 
whether there was CUE in the reduction of the evaluation for 
post-operative residuals of a right inguinal hernia in terms 
of whether there was error in an October 14, 1971, rating 
decision.  In its analysis of the matter, the RO discussed 
evidence considered in the November 10, 1971, rating decision 
that confirmed the reduction proposed by the October 14, 
1971, rating decision and in effect found there was no CUE in 
either rating decision.  The Board has therefore framed the 
issue before it as whether the reduction of a 10 percent 
rating for post-operative residuals of a right inguinal 
hernia to a noncompensable rating effective January 1, 1972, 
was the product of CUE in rating decisions dated in 
October 1971 and November 1971.  

The issues of whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for carcinoma of larynx and lip and the issue of 
entitlement to service connection for basal cell carcinoma of 
the right ear are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Other matters

At the August 2006 hearing, the veteran testified that he 
continues to have problems with residuals of his service-
connected post-operative residuals of his right inguinal 
hernia.  He testified that when he stands up he can feel a 
bulge down his leg and that if he touches the surgical scar 
it is tender.  The veteran's testimony indicates that he may 
be seeking an increased rating for his service-connected 
post-operative residuals of a right inguinal hernia, and the 
Board refers this matter to the RO for clarification and any 
other appropriate action.  


FINDINGS OF FACT

1.  In a February 1966 rating decision, the RO assigned an 
initial noncompensable rating for post-operative residuals of 
a right inguinal hernia.  

2.  The veteran initiated and perfected an appeal of the 
February 1966 RO decision.  

3.  In a decision dated in June 1966 the Board affirmed the 
RO's assignment of a noncompensable rating for post-operative 
residuals of a right inguinal hernia.  

4.  In a rating decision dated October 14, 1971, the RO 
reduced the veteran's service-connected post-operative 
residuals of a right inguinal hernia from 10 percent 
disabling to noncompensably disabling effective 
January 1, 1972, and, after the receipt of additional 
evidence, the RO confirmed that decision in a rating decision 
dated November 10, 1971.  

5.  The October 1971 and November 1971 rating decisions were 
reasonably supported by the evidence then of record and were 
consistent with VA law and regulations then in effect.  


CONCLUSIONS OF LAW

1.  The February 1966 RO decision has been subsumed by the 
Board's June 1966 decision and cannot be challenged on the 
basis of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1104 (2006).  

2.  The October 14, 1971, and November 10, 1971, RO decisions 
did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005), and the 
pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2006).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
(Board must make determination as to applicability of various 
provisions of VCAA to a particular claim).  

As to the claims decided here, the thrust of the veteran's 
presentation is that the RO committed CUE in connection with 
the February 1966 decision that assigned a noncompensable 
rating for post-operative residuals of a right inguinal 
hernia.  The veteran also claims that the reduction of 
a 10 percent rating to a noncompensable rating for the post-
operative residuals of his right inguinal hernia, effective 
January 1, 1972, was the product of CUE in RO decisions dated 
in October 1971 and November 1971.  Although the VCAA is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  In 
Livesay, the United States Court of Appeals for Veterans 
Claims (Court) specifically noted there is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are applicable to CUE motions and 
concluded that the VCAA is not applicable to allegations of 
CUE.  Id.  

The Board observes in this connection that in general a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Further, in this 
case, general due process considerations have been satisfied.  
See 38 C.F.R. § 3.103 (2006).  The veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter, and, as noted in the Introduction, he testified 
before the undersigned at a personal hearing held at the RO 
in August 2006.  

February 1966 rating decision

The veteran contends that clear and unmistakable error exists 
in that part of the RO's February 1966 rating decision that 
assigned a noncompensable rating for post-operative residuals 
of a right inguinal hernia.  In its February 1966 decision, 
the RO granted service connection for post-operative 
residuals of a right inguinal hernia.  It found that the 
right hernia scar was well healed and assigned a 
noncompensable rating.  The veteran disagreed with the 
noncompensable rating and appealed to the Board.  In a 
decision dated in June 1966, the Board affirmed the 
noncompensable rating.  Having been appealed to the Board, 
the February 1966 rating decision became subsumed in the 
June 1966 Board decision.  See 38 C.F.R. § 20.1104 (2006); 
see also Olson v. Brown, 5 Vet. App. 430, 432-33 (1993); 
Talbert v. Brown, 7 Vet. App. 352, 355 (1995) (prior RO 
decisions affirmed by Board are subsumed by final appellate 
decision).  The February 1966 rating decision is thus not 
subject to allegations of CUE.  

The Court has held that CUE claims that are denied based on 
the absence of legal merit or lack of entitlement under the 
law should be dismissed without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003).  This is the situation 
here. Accordingly, the veteran's appeal as to the issue of 
whether clear and unmistakable error exists in a 
February 1966 rating decision that assigned an initial 
noncompensable rating for post-operative residuals of a right 
inguinal hernia will be dismissed.  

Rating reduction

Background

Service medical records show that in January 1947 the veteran 
was hospitalized at a station hospital in Japan because of a 
right inguinal, indirect, complete, reducible chronic hernia.  
He underwent a herniorrhaphy in February 1947 and was 
returned to duty in March 1947.  Hospital progress notes 
state that he had a normal post-operative course.  At his 
service separation examination in May 1947, the history of a 
hernia was noted; no hernia was found on physical 
examination.  

The veteran filed his original service connection claim in 
October 1965, and at that time he submitted a September 1965 
medical certificate from a private physician, H.R., D.O.  Dr. 
H.R. stated that clinical findings and symptomatology were a 
burning sensation and pulling sensation in the scar of the 
previous inguinal hernia, right side.  The veteran gave a 
history of having noticed pain and a pulling sensation in the 
area of hernia repair in 1947, sometimes causing nausea.  He 
reported this pulling sensation had continued through the 
years and appeared to be increasing in amount, particularly 
on abdominal pressure.  Dr. H.R. stated the diagnosis was 
severe scar tissue of right inguinal hernia repair.  

At a VA examination in January 1966, the veteran gave a 
history of right inguinal hernia repair in service in 1947.  
He reported that once in a while it bulged up and pulled.  
The veteran stated he was a supervisor at a moulding company 
and had lost no time from work in the past 12 months.  The 
physician reported that on examination there was no hernia on 
the right.  He said there was a well-healed right inguinal 
scar.  The diagnosis was scar, sequela of surgical repair of 
right inguinal hernia, no recurrence.  

In a rating decision dated in February 1966, the RO granted 
service connection for scar, post-operative, right inguinal 
hernia and assigned a noncompensable (0 percent) rating 
effective from the date of receipt of the veteran's claim in 
October 1965.  The veteran disagreed with and perfected an 
appeal as to the initial noncompensable rating, and in a 
decision dated in June 1966, the Board affirmed the RO's 
February 1966 rating decision.  

In September 1966, the veteran submitted medical certificates 
from two private physicians.  In a medical certificate dated 
in August 1966, C.G., M.D., reported clinical findings as 
"question of recurrence of hernia on right side, near the 
upper end of the incision."  In a medical certificate dated 
in late August 1966, H.N., M.D. noted that the veteran had a 
right herniorrhaphy in service and now had recurrence, 
lateral direct.  The diagnosis was right recurrent inguinal 
hernia, first operated in February 1947.  

At a VA examination in October 1966, the veteran gave a 
history having had repair of a right inguinal hernia in 
service in 1947.  He said there was recurrence soon after 
surgery and it had bothered him ever since.  The veteran 
reported that he worked as a foreman at a moulding company 
and had lost no time from work in the past 12 months.  On 
examination, the physician noted a right inguinal surgical 
scar.  He said that on increase of intra-abdominal pressure, 
a slight bulging at the internal lateral inguinal ring was 
palpable.  He said there was no bulging outside of canal.  
The diagnosis was scar, sequel of surgical repair of right 
inguinal hernia with incipient recurrence at internal ring.  

In a rating decision dated in October 1966, the RO granted 
a 10 percent rating under Diagnostic Code 7338 for right 
inguinal hernia, post-operative, effective from 
September 14, 1966, which was the date of receipt of the 
veteran's increased rating claim.  

At a VA examination in September 1971 the veteran gave a 
history of a right inguinal herniorrhaphy in service in 1947 
and said he had no trouble now.  He reported that he had 
worked as a supervisor since 1968 and had lost no time from 
work in the past 12 months.  On examination, the physician 
noted a 31/2-inch oblique right inguinal herniorrhaphy scar.  
He stated there was no recurrence of the hernia.  The 
diagnosis was post-operative right inguinal herniorrhaphy, no 
recurrence.  

In an October 14, 1971, rating decision for evaluation of the 
veteran's service-connected right inguinal hernia, the RO 
stated that the veteran had service connection and 
a 10 percent evaluation for recurrent right inguinal hernia.  
In the rating decision, the RO noted that on current 
examination no right inguinal hernia was present.  In that 
rating decision, the RO assigned a noncompensable rating for 
the post-operative right inguinal hernia under Diagnostic 
Code 7338, effective from January 1, 1972.  

In a letter dated in October 1971, the RO informed the 
veteran of the proposed discontinuance of disability 
compensation for his service-connected condition effective 
January 1, 1972, and stated it was because the evidence 
established that his condition was no longer disabling to a 
compensable degree.  In the letter, the RO told the veteran 
that he could submit additional evidence tending to show that 
the reduction should not be made.  The RO stated that if no 
such additional evidence was received within 60 days of the 
date of the letter, it would be necessary to reduce the award 
as indicated.  The RO notified the veteran that if he had no 
further evidence but believed the decision was not correct, 
he could initiate an appeal by filing a notice of 
disagreement within a year from the date of the letter.  

In November 1971, the RO received a November 1971 letter from 
a private physician, C.W., M.D.  In his letter, he stated 
that he was writing at the request of the veteran concerning 
discontinuance of his disability compensation.  Dr. C.W. said 
that on examination of the veteran he found paresthesias and 
anesthesia of the right iliohypogastric nerve distribution 
probably resulting from the right inguinal herniorrhaphy.  
Dr. C.W. stated that this bothered the veteran on long 
standing or straining, interpreted as pain.  Dr. C.W. said 
there was the usual post-operative tenderness along the cord 
and the inguinal ring on the right.  

In a confirmed rating decision dated November 10, 1971, the 
RO noted that the last VA examination had been in 
September 1971 and reviewed the claim considering the medical 
evidence from Dr. C.W.  The RO said the issue was compensable 
rating for post-operative hernia scar and stated no 
recurrence was noted in the cited examination report.  In a 
letter to the veteran dated in November 1971, the RO notified 
the veteran that it had considered the evidence from Dr. C.W.  
The RO stated that the evidence did not indicate disability 
from his service-connected hernia condition to a greater 
degree than that currently evaluated and did not warrant any 
change in the previous determination.  The RO enclosed a 
notice of the veteran's right to appeal.  The veteran did not 
file a notice of disagreement with the RO.  

Analysis

The law and regulations in effect at the time of the 
October 1971 and November 1971 rating decisions provided that 
where the reduction in evaluation of a service-connected 
disability was considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, rating action would be taken.  
The reduction was to be made effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expired.  The veteran was to be notified of the 
action taken and furnished detailed reasons therefor.  He was 
to be given 60 days for the presentation of additional 
evidence.  See 38 C.F.R. § 3.105(e) (1971).  

The RO satisfied these procedural requirements in 
October 1971 by means of the October 14, 1971, rating 
decision and by sending the October 1971 letter.  Upon 
receipt of additional evidence within the 60 days specified 
in the October 1971 letter, the RO issued the 
November 10, 1971, confirmed rating decision and in 
November 1971 provided the veteran with notice of his 
appellate rights in compliance with 38 C.F.R. § 3.103 (1971).  
The veteran did not file a notice of disagreement with the 
RO, and the RO decisions became final.  38 U.S.C. § 4005 (now 
7105); 38 C.F.R. §§ 3.160(d), 19.153 (1971).  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).  
Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  

The veteran contends that the reduction of the rating for 
post-operative residuals of his right inguinal hernia from a 
10 percent rating to a noncompensable rating from January 1, 
1972, was CUE because the RO failed to apply the provisions 
of 38 C.F.R. § 3.344.  He asserts that the examination upon 
which the reduction was based did not address whether there 
was present a painful and tender scar.  He maintains that 
evidence he submitted in November 1971 in response to the 
October 1971 decision shows that his scar from the right 
hernia repair was painful and tender and it was therefore CUE 
to have reduced the rating from 10 percent to a 
noncompensable rating.  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior  
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  

The essence of a CUE claim is that it is a collateral attack 
on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
There is a presumption of validity which attaches to that 
final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 6 
Vet. App. at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Again, a 
disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

At the time of the October 1971 and November 1971 rating 
decisions, 38 C.F.R. § 3.344 (1971) was the relevant 
regulation pertaining to stabilization of disability 
evaluations.  That regulation stated that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and [VA] 
regulations governing disability compensation and pension.  
It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  . . .  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as the 
basis of reduction.  Ratings on account of disease subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  . . .  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1971).  The 
regulation specified that the provisions of 38 C.F.R. 
§ 3.344(a) apply to ratings that have continued for long 
periods at the same level (5 years or more).  38 C.F.R. 
§ 3.344(c) (1971).  

In October 1971, the veteran's disability had been rated as 
10 percent disabling since September 1966, that is, more than 
five years.  Thus, the veteran's disability rating should not 
have been reduced unless the RO complied with the 
requirements of 38 C.F.R. § 3.344.  

At the time of the October 1971 and November 1971 rating 
decisions, a rating of 10 percent for an inguinal hernia was 
warranted for a recurrent post-operative hernia that was 
readily reducible and well supported by a truss or belt.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (1971).  A 10 percent 
rating for scars (other than burn scars or disfiguring scars 
of the head, face, or neck) required:  that they be poorly 
nourished, with repeated ulceration; that they be tender and 
painful on objective demonstration; or that they produce 
limitation of function of the body part they affect.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1971).  

The Court has observed that the regulatory language of 
38 C.F.R. § 3.344(a) has not changed since its adoption in 
February 1961 and that it has consistently held that where an 
RO reduces a veteran's disability rating without following 
the applicable VA regulations, the reduction is void ab 
initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999) citing 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 584, 596 (1991).  Where the issue is 
whether the RO is justified in reducing a veteran's protected 
rating, it must be established by a preponderance of the 
evidence and compliance with 38 C.F.R. § 3.344 that a rating 
reduction is warranted.  Sorakubo v. Principi, 16 Vet. App. 
120, 123-24 (2002) citing Brown v. Brown, 5 Vet. App. 413, 
421 (1993).  

In deciding this appeal, the Board acknowledges that in its 
October 1971 rating decision, the RO did not cite to 
38 C.F.R. § 3.344 as part of the analysis in reaching the 
determination to reduce the evaluation for the veteran's 
service-connected post-operative residuals of a right 
inguinal hernia from 10 percent to a noncompensable rating.  
This is not in itself evidence that the RO did not properly 
apply the regulation.  Further, the failure of the 
October 1971 rating decision to articulate detailed reasons 
for its decision is not evidence that the reduction was 
improper.  This is because before February 1, 1990, when 
38 U.S.C. § 5104 (b) went into effect to require VA to 
specify in rating decisions the evidence considered and the 
reasons for the disposition, rating decisions often lack such 
specificity.  See Crippen v. Brown, 9 Vet. App. 412, 420 
(1996); see also VAOPGCPREC 6-92 (absence of a specific 
reference to, or failure to cite, a controlling regulation in 
a rating decision does not mean it was not considered).  

Rather, the October 1971 rating decision and the October 1971 
letter reflect that 38 C.F.R. § 3.344 was considered in 
reducing the evaluation assigned for the service-connected 
post-operative residuals of the right inguinal hernia.  This 
is so because both the October 1971 decision and letter 
indicated that the veteran's medical history with respect to 
his post-operative residuals of the right inguinal hernia was 
considered in determining that a preponderance of the 
evidence supported the conclusion that sustained improvement 
had been demonstrated in his condition.  While the rating 
decision only made specific reference to the results of the 
current examination and that it showed that no right inguinal 
hernia was present, in the letter, the RO specifically stated 
it had made its review under current standards for evaluating 
disabilities and had considered all of the evidence of record 
including the report of the recent physical examination.  

This recent September 1971 examination showed the post-
operative scar, and it was clear that the physician examined 
the scar as he noted its orientation (oblique) and length (31/2 
inches), but reported no other positive findings concerning 
the scar, which indicates there were none.  He also found 
there was no recurrence of the hernia.  Further, the veteran 
reported he had lost no time from work in the past 12 months, 
and he specifically stated that he now had no trouble with 
his right inguinal hernia.  This indicated that the 
examination was conducted under ordinary life conditions, 
which in turn indicated it was reasonably certain that the 
improvement would be maintained under those conditions.  
Further, hernia residuals are not among the disabilities 
identified in 38 C.F.R. § 3.344 as being subject to temporary 
or episodic improvement, nor are hernia residuals among the 
listed diseases that become comparatively symptom free after 
prolonged rest.  In any event, at the September 1971 
examination, the veteran reported that he continued to work 
full time and had lost no time from work in the 
past 12 months.  

As to whether the examination upon which the reduction was 
based was as full and complete as the examination upon which 
payments were authorized, private physicians in August 1966 
medical certificates noted recurrence of the pos-operative 
right inguinal hernia, and the RO ordered the October 1966 VA 
examination.  That examination, upon which the assignment of 
the 10 percent rating was based, and the September 1971 VA 
examination, upon which the reduction was initiated, both 
considered the veteran's history and complaints.  The 
physicians at both examinations found and noted the presence 
of a surgical scar and made specific findings regarding 
whether there was or was not recurrence of the hernia.  In no 
respect was the September 1971 VA examination less full and 
complete than the October 1966 examination.  

The November 1971 rating decision shows that when the RO 
received the November 1971 letter from Dr. C.W., it 
considered his findings concerning the post-operative scar.  
The rating decision also refers to the September 1971 
examination, which also addressed the scar.  Neither medical 
report indicated recurrence of the hernia, and while the 
private physician noted paresthesia and anesthesia over the 
operative area and tenderness along the cord and at the 
inguinal ring, the VA physician who examined the veteran in 
September 1971 found nothing of that sort.  In describing the 
disability in terms of a scar, the November 1971 rating 
decision shows that it in addition to considering whether a 
preponderance of the evidence warranted reduction to a 
noncompensable rating based on lack of recurrence of the 
hernia, it also considered whether the preponderance of the 
evidence was against assignment of a compensable rating for 
the scar.  

In view of the foregoing, it is clear that the October 14, 
1971, rating decision, which initiated the reduction of the 
rating for post-operative residuals of the right inguinal 
hernia did apply 38 C.F.R. § 3.344 as required.  The entirety 
of the October 1971 action, including the decision and the 
letter, reflects consideration of 38 C.F.R. § 3.344 showing 
that the RO was aware that it was reducing the veteran's 
disability compensation, affording him due process in that 
regard.  The entire evidence of record demonstrates that 
there was a basis in the record for the RO to conclude, both 
in the October 1971 rating decision and in the confirmed 
rating decision in November 1971, that, in applying 38 C.F.R. 
§ 3.344, the preponderance of the evidence supported the 
conclusion that there was improvement in the veteran's 
service-connected condition that warranted reduction of the 
rating for post-operative residuals of the right inguinal 
hernia, including the scar, from 10 percent to a 
noncompensable rating effective January 1, 1972.  

Contrary to the veteran's assertions that the above is not 
the case, there is no evidence of record that the 
October 1971 rating decision did not consider 38 C.F.R. 
§ 3.344 or that it did not consider the private medical 
evidence pertaining to the condition of the post-operative 
scar.  Thus, the Board finds that the October 1971 and 
November 1971 rating decisions were reasonably supported by 
the evidence then of record and were consistent with VA laws 
then in effect.  The conclusion is that the October 14, 1971, 
and November 10, 1971, RO decisions did not contain CUE.  


ORDER

The claim to revise the RO's February 1966 rating decision on 
the basis of clear and unmistakable error is dismissed.  

The reduction of a 10 percent rating for post-operative 
residuals of a right inguinal hernia to a noncompensable 
rating effective January 1, 1972, was not the product of 
clear and unmistakable error in rating decisions dated in 
October 1971 and November 1971, and the appeal as to that 
issue is denied.  


REMAND

The remaining issues on appeal are whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for carcinoma of the larynx and carcinoma 
of the lip and entitlement to service connection for basal 
cell carcinoma of the right ear.  The veteran contends that 
his cancers are due to exposure to ionizing radiation while 
stationed in Japan from January 1947 to April 1947.  

In a decision dated in June 1989, the Board denied service 
connection for carcinoma of the larynx with consideration of 
his contention that it was due to exposure to ionizing 
radiation in service, and in a decision dated in June 2000, 
the Board denied service connection for cancer of the larynx 
and lip, including as secondary to nicotine dependence.  In 
his current claims, the veteran contends that his carcinoma 
of the larynx and lip and basal cell carcinoma of the right 
ear are due to exposure to ionizing radiation in service.  In 
adjudicating the veteran's claims in its February 2004 rating 
decision from which the current appeal arises, the RO denied 
service connection for carcinoma of the right ear and 
determined that new and material evidence had not been 
presented to reopen the claims of service connection for 
carcinoma of the larynx and carcinoma of the lower lip.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Further, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see Pelegrini v. Principi, 18 Vet. App. 112, 
121 (2004).  

With respect to applications to reopen previously denied 
claims, the Court has recently held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision by VA on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); see 
Pelegrini, 18 Vet. App. at 120.  In the context of a claim to 
reopen a previously denied claim for service connection, the 
Court has also held that the VCAA requires VA to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent, 20 Vet. App. at 
10; see Dingess v. Nicholson, 19 Vet. App. 473, 488-89 
(2006).  

In this case, in a December 2003 letter to the veteran, the 
RO opened the letter with the statement that is was working 
on his claim for benefits and in the body of the letter said 
that it needed medical evidence for each disability and 
listed ear condition, cancer of the larynx, and lip 
condition.  The RO stated that service connection had 
previously been denied for cancer of the larynx and stated 
that new and material evidence was needed to reconsider this 
issue and followed with a definition of new and material 
evidence.  

In the December 2003 letter, the RO did not acknowledge that 
service connection had previously been denied for carcinoma 
of lip, and there was no notice of the basis for the context 
of the previous final denials for service connection for 
either carcinoma of the larynx or carcinoma of the lip.   
Further, the RO did not advise the veteran, in view of his 
specific contentions that his claimed disabilities are due to 
radiation, that the evidence needed to substantiate his 
claims is medical or scientific evidence that his claimed 
cancers are due to exposure to ionizing radiation in service.  
In this regard, the letter did not provide the veteran with 
notice of the evidence needed to substantiate the underlying 
service connection claims.  The letter is not only 
insufficient notice as to the claims to reopen service 
connection for carcinoma of the larynx and carcinoma of the 
lip, it is also insufficient notice as to the claim for 
service connection for carcinoma of the right ear, which is 
an original claim.  

The Board acknowledges that in a later letter dated in March 
2006, the RO notified the veteran that it was working on his 
claim for service connection for carcinoma of the larynx 
based on radiation exposure.  In the letter the RO did not 
refer to previous final denials of the claim and told the 
veteran that it needed evidence showing that the carcinoma of 
the larynx condition based on radiation exposure existed from 
military service to the present time.  This letter is 
inadequate in that it fails to acknowledge that new and 
material evidence is needed to reopen the previously denied 
claim.  In addition, although evidence that carcinoma of the 
larynx existed from service to the present is one way that 
service connection could be granted for carcinoma of the 
larynx, in view of the veteran's specific contention that his 
cancer of the larynx is due to radiation, it does not in the 
Board's judgment adequately inform the veteran that the 
evidence needed to substantiate his claim is medical or 
scientific evidence that his carcinoma of the larynx, 
whenever it became manifest, is due to exposure to ionizing 
radiation in service.  

In the February 2004 rating decision that denied service 
connection for basal cell carcinoma of the right ear and 
denied reopening of claims for service connection for 
carcinoma of the larynx and carcinoma of the lip, and from 
which this appeal arises, the RO stated that the evidence it 
considered included VA medical records from the VA Medical 
Center (VAMC) in Saginaw, Michigan, dated from January 2002 
to February 2004.  Those records are not currently in the 
claims file.  Action should be taken to obtain those records 
(along with any other potentially relevant VA medical 
records) and associate them with the claims file.  

Finally, in its February 2004 rating decision, the RO denied 
service connection for basal cell carcinoma of the right ear 
and in a letter dated in March 2004 notified the veteran of 
that decision and informed him of his appellate rights.  In a 
letter received a the RO in April 2004, the veteran stated 
that he was requesting an appeal of the decision denying 
service connection for basal cell carcinoma of the right ear 
due to radiation exposure during service.  This is a timely 
notice of disagreement, and the RO has not issued a statement 
of the case on this matter.  The Board is therefore obligated 
to remand the issue for proper development, to include 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) with 
respect to the veteran's application to 
reopen previously denied claims of 
service connection for carcinoma of the 
larynx and carcinoma of the lip.  (VA 
must notify a claimant of the evidence 
and information that is necessary to 
reopen each claim and VA must notify the 
claimant of the evidence and information 
that is necessary to establish 
entitlement to the underlying claim for 
the benefit sought by the claimant).  
Notice consistent with 38 U.S.C.A § 
5103(a) and 38 C.F.R. § 3.159(b)(1) with 
respect to the claim to reopen, must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen under the current 
definition of what constitutes new and 
material evidence and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefit sought; in view of 
the veteran's contentions, specifically 
notify him that evidence necessary to 
substantiate his claim to reopen 
previously denied claims is medical or 
other scientific evidence that his 
claimed cancers are due to exposure to 
ionizing radiation in service; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

In addition, ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied with respect to the claim 
for service connection for basal cell 
carcinoma of the right ear, with 
consideration of the veteran's contention 
that the claimed disability is due to 
exposure to ionizing radiation in 
service.  Specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should: (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; (4) request or tell 
the claimant to provide any evidence in 
the claimant's possession that pertains 
to the claims; and (5) provide an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his claim 
for service connection, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  Then, undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, so inform the 
veteran and request him to provide the 
outstanding evidence.  

3.  Obtain and associate with the claims 
file medical records for the veteran from 
the VAMC in Saginaw, Michigan, dated from 
January 2002 to the present.  

4.  After completion of any additional 
development warranted by the state of the 
record, readjudicate the issues on appeal 
based on a de novo review of the record.  

If reopening of the claim for service 
connection for carcinoma of the larynx or 
reopening of the claim for service 
connection for carcinoma of the lip is 
not granted to the veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
afford the veteran an appropriate 
opportunity to respond. 

If the claim for service connection for 
basal cell carcinoma of the right ear 
remains denied, issue a statement of the 
case on that issue.  Clearly advise the 
veteran and his representative of the 
need to file a timely substantive appeal 
if the veteran wishes to complete an 
appeal on that issue.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


